Title: From John Adams to Rhode Island, Citizens of Newport, 28 May 1798
From: Adams, John
To: Newport, Rhode Island, Citizens of


To the Inhabitants of the Town of Newport, in the State of Rhode Island, and Providence Plantations—
GentlemenPhiladelpa May 28th 1798—

I thank you, for this cordial Address—When you declare to the World, that your affections, are wedded to your Constitution, and Government, that all the objects of my Administration, and the means by which they have been pursued, particularly as they regard the Republic of France, possess, your most cordial approbation, and grateful applause, that I have endeavored by every prudent and honorable expedient to avert the calamities of War, and preserve undiminished, the public harmony and prosperity, and that I could not have gone further, in pursuit of these objects, without Violating the faith, prostrating the honor, or surrendering the Independence of the United States; that by uniting closely with the Government, reposing in it a liberal confidence, acquiescing cheerfully, in whatever burthens, the public exigencies may require, you will with zeal, and perseverence, and all the energy of a people determined to be free, and Independent, resist foreign Influence, and repel foreign Aggression, you deserve well of your Country, and command my most hearty thanks

John Adams